 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                       IN THE UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                      2:18-CV-00773-KJM-CKD
12                       Plaintiff,
13              v.                                                  STIPULATION FOR PARTIAL LIFT
                                                                    OF STAY AND ORDER
14   REAL PROPERTY LOCATED AT 653
     MAIN AVENUE, SACRAMENTO,
15   CALIFORNIA, SACRAMENTO
     COUNTY, APN: 226-0240-037-0000,
16   INCLUDING ALL APPURTENANCES
     AND IMPROVEMENTS THERETO, ET
17   AL.,
18                       Defendants.
19

20              The United States and claimants Wenhui Lin and Jing Shen Jiang, through their respective

21 counsel, hereby stipulate and request the Court to lift the stay for the limited purpose of filing settlement

22 documents for real property located at 7211 Ovar Court, Elk Grove, California, Sacramento County,

23 APN: 132-1240-062-0000 (“defendant Ovar Court”). The parties anticipate that, if granted, the

24 settlement documents would close the case against defendant Ovar Court. Thus, the stay would no

25 longer be necessary for this property.1

26              Claimants Wenhui Lin and Jing Shen Jiang filed Claims and Answers to the Complaint regarding

27 defendant Ovar Court. No other party has filed a claim asserting an interest in defendant Ovar Court.

28   1
         The case would remain stayed as to the other six In Rem Defendants. This request is limited to defendant Ovar Court.
                                                                     1                           Stipulation for Partial Lift of Stay and Order
 1         On May 30, 2019, escrow closed for defendant Ovar Court. The United States and claimants

 2 Wenhui Lin and Jing Shen Jiang have reached a settlement regarding the net proceeds from the sale of

 3 the Ovar Court property.

 4 Dated: 12/13/2019                                     McGREGOR W. SCOTT
                                                         United States Attorney
 5
                                                 By:     /s/ Kevin C. Khasigian
 6                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 7

 8 Dated: 12/13/19                                        /s/ Linda M. Parisi
                                                         LINDA M. PARISI
 9                                                       Attorney for claimants Wenhui Lin
                                                         and Jing Shen Jiang
10
                                                         (Authorized by phone)
11

12

13                                                   ORDER

14         For the reasons set forth above, the stay is lifted regarding the real property located at 7211 Ovar

15 Court, Elk Grove, California, Sacramento County, APN: 132-1240-062-0000.

16         IT IS SO ORDERED

17 Dated: December 18, 2019.

18
                                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                         2                       Stipulation for Partial Lift of Stay and Order
